UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 Registration Statement under the Securities Act of 1933 deltathree, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 13-4006766 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 419 Lafayette Street, New York, N.Y. (Address of principal executive offices) (Zip code) deltathree, Inc. 2009 Stock Incentive Plan (Full title of the plan) Peter Friedman, Esq.
